Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
In the Post Allowance communication, the application indicates that the copies of the certified documents “are an exact copy of the application”. The examiner does not find this to be persuasive.  Specifically, multiple copies of the Foreign Priority documents have been filed on 6/10/2022 including four documents on the same date that appear to have not been received according to the conditions of 35 U.S.C 119 and on 7/7/2022. In each of those submissions the statement improperly indicates that the attached document is an exact copy of the “certificate of registration”, when the statement should indicate that the attached document is an exact copy of the application for a registered community design. The examiner has also been advised by management that EUIPO has an issue with the access code and are sending the incorrect documents. The USPTO have brought this to their attention however, the USPTO we cannot control what EUIPO is sending. None of the received priority documents meets the conditions of 35 U.S.C 119 and the claim for foreign priority has not been perfected.

For reference this is the statement that is being checked for accuracy:


    PNG
    media_image1.png
    769
    559
    media_image1.png
    Greyscale


The claim is allowable. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A. PRATT/
Primary Examiner, Art Unit 2914